DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Election/Restrictions
Applicant's election with traverse of invention I and species C in the reply filed on 11/06/2022 is acknowledged.  The traversal is on the ground(s) that burden is attempted to be shown by the requirement to search different classes/subclasses. However, the attempted showing only posits a difference in subclass, and the main classification is identical. This is not found persuasive because search burden is not only depending on being in the same class or not. One of the reasons listed in the restriction requirement is the invention requires a different field of search. The requirement is still deemed proper and is therefore made FINAL. The examiner agrees with the Applicant’s request Figs 25 and 26 to be included the elected species C (fig.20-26). Currently, claims 1-6, 8-12, and 14-18 are pending. Claim 7, 13 and 19-20 are withdrawn from examination.  


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1-4, 6, 8-9 and 11-12 and 14, 18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Wittenberger (US 6,106,518).
Regarding claim 1, Wittenberger discloses an apparatus (fig.16-18), comprising: a heat transfer mechanism (thermally transmissive region.) comprising an external surface to contact a portion of an exposed surface of a material (fig.16-18); an input (fig.18; passageway 216) conduit (the external surface of thermally transmissive region) in fluid communication with the heat transfer mechanism to direct a working fluid toward an internal surface of the heat transfer mechanism; and an output conduit (fig.18; passageway 226) in fluid communication with the heat transfer mechanism to direct the working fluid away from the internal surface of the heat transfer mechanism, wherein: the heat transfer mechanism comprises a gap (fig.17; flexible members 210 and 220; the gap between the supply flow path and return flow path) between heat transfer contact loci (any particular position, point or place of the heat transfer device), the gap cooperating with the loci to impart a multi-trough cooling temperature profile to the surface of the material, the temperature profile being disposed at a cross-section taken through the gap (there is a temperature profile between flexible members 210 and 220 if taken through the gap).
Regarding claim 2, Wittenberger discloses the apparatus according to claim 1, further comprising: a plastically deformable element (resilient members 230 and 240) associated with a portion of the apparatus to permit a user to impart a desired deformed shape to the apparatus (col.8, line 12-line 29: “the coils 250 and 260 in conjunction with resilient members 230 and 240 provide the device with consistent deformation control within the flexible members 210 and 220. Accordingly, the degree of deformation can be controlled by varying the stiffness of the coils and resilient members within the flexible members. The coils and resilient members may be constructed of spring tempered steel, aluminum, plastic, rubber or other materials which have the desired supporting characteristics.”).
Regarding claim 3, Wittenberger discloses the apparatus according to claim 1, wherein: a body portion of the apparatus comprises a bonded stack of thin film polymer layers (flexible members 210 and 220 are disposed within sheath 204) comprising a top layer (top layer of sheath 204) ; a channel layer (inside layer of sheath 204); and a bottom layer (bottom layer of sheath 204); portions of an input channel and an output channel being disposed in the channel layer and between the top and bottom layers (flexible members 210 and 220 are disposed within sheath 204, see col. 7, line 42-45).
Regarding claim 4, Wittenberger discloses the apparatus according to claim 3, wherein: the body portion further comprises an outer encapsulating layer (end cap 200) comprising a biocompatible material (the device is designed to be used inside the human body so the material of end cap 200 is biocompatible).
Regarding claim 6, Wittenberger discloses the apparatus according to claim 1, wherein: the gap is associated with an aperture having a length axis and extending through a thickness of the heat transfer mechanism (fig.17).
Regarding claim 8, Wittenberger discloses the apparatus according to claim 6, wherein: the aperture defines (the top and bottom part of the opening defined by flexible members 210 and 220) an incomplete perimeter boundary (the top and the bottom part of the opening does not any boundary) for a temperature-controlled work area, the incomplete perimeter comprising a side opening (the top and bottom opening that is defined by flexible members 210 and 220).
Regarding claim 9, Wittenberger discloses the apparatus according to claim 1, wherein: the heat transfer mechanism is transversely flexible to conform to the surface (fig.17).
Regarding claim 11, Wittenberger discloses the apparatus according to claim 1, further comprising: a catch element (fig.17; pull wire 270) to cooperate with a latching anchor to hold the heat transfer mechanism in a desired operable position (col.8, line 30-49).
Regarding claim 12, Wittenberger discloses an apparatus (fig.16-18), comprising: a body (sheath 204) comprising a top layer (top layer of sheath 204), a channel layer (the inside layer of sheath 204), and a bottom layer (bottom sheath 204); a heat transfer mechanism (thermally-transmissive region) coupled to the body (fig.16-18); an input channel ( fig.18) with an input channel length axis disposed in the channel layer (fig.18,see also col.8, line 39-49), the input channel being defined in part by walls provided by the channel layer (fig.18), the top layer, and the bottom layer; and an output channel with an output channel length axis disposed in the channel layer (fig.18), the output channel being defined in part by walls provided by the channel layer, the top layer, and the bottom layer (fig.18); wherein the heat transfer mechanism comprises an aperture to form a gap (the gap created between flexible members 210 and 220)  between heat transferring elements to impart a multi-trough cooling profile to an object that is cooled by the heat transfer mechanism (fig.17).
Regarding claim 14, Wittenberger discloses the apparatus according to claim 12, wherein: the aperture comprises a side opening (the top and bottom opening of the gap created by flexible members 210 and 220) to define a partially bounded conduit extending in a transverse direction through the thickness of the heat transfer mechanism (fig.17).
Regarding claim 15, Wittenberger discloses the apparatus according to claim 12, further comprising: an outer encapsulating layer (end cap 200) disposed to cover a portion of the body, the encapsulating layer comprising a biocompatible material (fig.16-18).
Regarding claim 17, Wittenberger discloses the apparatus according to claim 12, further comprising: a catch element (pull wire 270) to facilitate holding the heat transfer mechanism in a desired location (col.8, line 30-39).
Regarding claim 18, Wittenberger discloses the apparatus according to claim 12, further comprising: a plastically deformable member (fig.16-18; resilient members 230 and 240) associated with the body to permit a user to modify a shape of the body (col.8, line 12-29: “The coils 250 and 260 in conjunction with resilient members 230 and 240 provide the device with consistent deformation control within the flexible members 210 and 220. Accordingly, the degree of deformation can be controlled by varying the stiffness of the coils and resilient members within the flexible members. The coils and resilient members may be constructed of spring tempered steel, aluminum, plastic, rubber or other materials which have the desired supporting characteristics.”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 10 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wittenberger (US 6,106,518).
Regarding claim 5, Wittenberger does not disclose the gap has a size between 0.02 inches and 0.32 inches. However, the gap size between flexible members 210 and 220 can vary by the pull wire 270 (col. 8, line 30-39). Therfore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to have modified the device to have the desired size of gap including between 0.02 inches and 0.32 inches since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233. 
Regarding claim 10 and 16, Wittenberger discloses the apparatus as claimed above. However, in this embodiment, Wittenberger does not disclose a temperature sensing element associated with the heat transfer mechanism to infer the temperature of a local portion of the material. In another embodiment, Wittenberger teaches a temperature sensing element associated with the heat transfer mechanism to infer the temperature of a local portion of the material (fig.1; sensors 20, see also col.3, line 19-22: “a temperature sensor can be placed at the midpoint of the loop while other temperature sensors can be located at spaced intervals on the loop.”). Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the first embodiment (fig.16-18) with a temperature sensory that provides a temperature of a local portion of loop as taught second embodiment (fig.1) for the purpose of having a feedback in order to achieve the desired treatment.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIGIST S DEMIE whose telephone number is (571)270-5345. The examiner can normally be reached Monday-Friday 8am-5Pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on 571-2721213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIGIST S DEMIE/Primary Examiner, Art Unit 3794